Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 1 of 14 PagelD# 169

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
NANCY ANN ROGERS, et ai.,
Appellants,
Vv. Civil No. 3:20cv380 (DJN)
PETER J. BARRETT,
Appellee.
MEMORANDUM OPINION

On September 16, 2019, Appellee Peter J. Barrett (“Barrett”), in his capacity as trustee of
the bankruptcy estates of Oliver Lawrence (“O. Lawrence”) and Chamberlayne Auto Sales &
Repair, Inc. (““CASR”), brought an adversary proceeding before the United States Bankruptcy
Court for the Eastern District of Virginia (the “Bankruptcy Court”) against Appellant Nancy Ann
Rogers and her law firm, Nancy A. Rogers, P.C. (collectively, “Rogers”), substitute trustee under
the deeds of trust on O. Lawrence and CASR’s business property, asserting causes of action for
breach of fiduciary duty, violation of the Bankruptcy Court’s automatic stay and civil
conspiracy. On March 30, 2020, Barrett filed a motion for partial summary judgment on the
fiduciary duty and bankruptcy stay counts. The Bankruptcy Court granted Barrett’s motion on
May 14, 2020, finding Barrett entitled to judgment as a matter of law on both counts.

This matter now comes before the Court on Rogers’ Motion for Leave to Appeal (ECF
No. 1), moving pursuant to Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 8004
and 28 U.S.C. § 158(a)(3) for leave to file an appeal of the Bankruptcy Court’s May 14, 2020

Order. For the reasons set forth below, the Court DENIES Rogers’ Motion (ECF No. 1).
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 2 of 14 PagelD# 170

I. BACKGROUND

For the purposes of background only, the Court recites the following facts, borrowing
from the Bankruptcy Court’s recitation of the facts for ease of reference.

A. Disputed Foreclosure

Before O. Lawrence and CASR filed for bankruptcy, Lawrence obtained two loans from
the predecessor-in-interest to Atlantic Union Bank (“Atlantic Union”). Barrett v. Rogers (In re
Lawrence), 2020 WL 2500628, at *2 (Bankr. E.D. Va. May 14, 2020). The loans were
evidenced by two promissory notes (the “Notes”) and secured by deeds of trust (the “Deeds of
Trust”) on real property owned by O. Lawrence, where CASR operated its business (the
“Property”). Ja. On December 13, 2013, CASR purchased the loans from Atlantic Union
pursuant to a purchase and sale agreement. Jd. The Notes were thereafter endorsed as payable to
Kim Lawrence (“K. Lawrence”), O. Lawrence’s spouse. Id.

On December 15, 2016, K. Lawrence appointed Rogers as substitute trustee under the
Deeds of Trust. /d. at *3. After her appointment, Rogers began acting under the direction of O.
Lawrence to foreclose on the Property, even though K. Lawrence held the Notes. Jd. Pursuant
to the Deeds of Trust, on January 6, 2017, Rogers prepared and mailed a notice of the foreclosure
(the “Mailed Notice”) to O. Lawrence at an address different from the address listed on the
Deeds. /d. The Mailed Notice also incorrectly stated that the foreclosure auction would occur
on January 24, 2017. Id. The United States Postal Service thereafter returned the Mailed Notice
to Rogers as undeliverable. /d.

Separately from the Mailed Notice, Rogers also caused to be published in The Richmond
Times-Dispatch a notice of the proposed foreclosure auction (the “Publication Notice”). /d The

Publication Notice stated that the foreclosure auction would occur on January 23, 2017, at 2:10
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 3 of 14 PagelD# 171

p.m., a day before the date listed in the Mailed Notice. /d. Despite the discrepancy, on January
23, 2017, Rogers proceeded with the foreclosure auction of the Property. /d. at *4. During the
auction, Rogers accepted the previously submitted oral bid of $225,000 from K. Lawrence, and
no other bids were received. Jd. At the time, the tax assessed value of the Property was
$238,000. Jd. On January 24, 2017, Rogers and K. Lawrence executed a substitute trustee’s
deed (the “Trustee’s Deed”) that conveyed the Property from O. Lawrence to K. Lawrence. /d.
K. Lawrence thereafter sold the Property to a third party for $440,000. Jd.

B. Bankruptcy Proceedings

On the same day that Rogers and K. Lawrence executed the Trustee’s Deed — January
24, 2017 — O. Lawrence and CASR filed voluntary petitions for relief under Chapters 7 and 13
of Title 11 of the United States Code (the “Bankruptcy Code”). Id. at *2. The Bankruptcy Court
subsequently converted O. Lawrence’s bankruptcy case from a Chapter 13 to Chapter 7
proceeding and appointed Barrett as trustee of both O. Lawrence and CASR’s bankruptcy
estates. Id.

In his capacity as trustee, on September 16, 2019, Barrett brought an adversary
proceeding against Rogers, alleging that Rogers breached her fiduciary duties as substitute
trustee, violated the Bankruptcy Court’s automatic stay on the conveyance of bankruptcy estate
property and acted in a civil conspiracy with O. Lawrence and K. Lawrence. /d. at *4.
Specifically, in Count One of the adversary complaint, Barrett alleged that the foreclosure sale of
the Property proved invalid, because Rogers failed to comply with her obligations under the
Deeds of Trust to provide proper notice of the foreclosure auction, meaning the Property
remained part of O. Lawrence’s bankruptcy estate. /d. In Count Two, Barrett alleged that,

because the Property remained part of O. Lawrence’s estate, when Rogers recorded the Trustee’s
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 4 of 14 PagelD# 172

Deed conveying the Property, Rogers violated the automatic stay on the conveyance of property
in O. Lawrence’s bankruptcy estate that took effect as soon as O. Lawrence filed his bankruptcy
petition. /d And, in Count Three, Barrett alleged that Rogers conspired with the Lawrences to
complete the foreclosure sale of the Property before O. Lawrence and CASR filed for bankruptcy
to avoid creditor claims against the Property. /d.

On March 30, 2020, Barrett moved for partial summary judgment on Counts One and
Two of the adversary complaint. And, on May 14, 2020, the Bankruptcy Court issued its
Memorandum Opinion and Order granting Barrett’s motion, which Rogers now appeals.

Cc. The Bankruptcy Court’s Opinion

In its May 14, 2020 Opinion, the Bankruptcy Court found the foreclosure sale of the
Property defective, because Rogers failed to provide proper notice of the foreclosure auction.
Barrett, 2020 WL 2500628 at *5-6. Although the Bankruptcy Court found that Rogers’ decision
to mail the Mailed Notice to O. Lawrence’s last known address instead of the address listed in
the Deeds of Trust complied with Virginia law, the Court held that the Deeds of Trust provided
additional requirements regarding the proper mailing of the Notice with which Rogers was
obligated to comply. Jd. Because Rogers sent the Mailed Notice to an address other than that
provided in the Deeds of Trust, and because the Deeds of Trust required that all notices be
mailed to the address provided, the Bankruptcy Court held that Rogers failed to provide proper
notice of the foreclosure auction. /d. at *6.

The Bankruptcy Court also found defects in the auction date listed in the Mailed Notice.
Id. Specifically, because the Mailed Notice contained an auction date different from the actual
date, as listed in the Publication Notice, the Court held that the Mailed Notice contained a

material defect that rendered the entire foreclosure sale defective. Jd. And the Bankruptcy Court
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 5 of 14 PagelD# 173

held that Rogers also failed to comply with state law when Rogers, by her own admission, acted
at the behest of O. Lawrence, the debtor, and not K. Lawrence, the beneficiary, when initiating
the foreclosure on the Property. /d. (citing Va. Code § 55.1-320(7)). In so holding, the
Bankruptcy Court rejected Rogers’ post-answer affirmation that she had in fact acted under K.
Lawrence’s direction, finding this affirmation “belied not only by [Rogers’] admissions in the
Answer,” but also Rogers’ answers to Barrett’s interrogatories, in which Rogers confirmed that
she had received instructions to initiate the foreclosure from O. Lawrence, not K. Lawrence. /d.
at *7.

Based on these defects, the Bankruptcy Court found the foreclosure sale invalid. Jd.
Because the foreclosure sale proved invalid, the Court concluded that O. Lawrence maintained
an equitable interest in the Property and that the automatic stay against “any act to obtain
possession of property of the [bankruptcy] estate” therefore applied to the Property. Jd. (citing
11 U.S.C. § 362(a)(3)). Because Rogers recorded the Trustee’s Deed on February 23, 2017,
almost a month after O. Lawrence filed his bankruptcy petition, and because Rogers knew at that
time that O. Lawrence had filed the petition, the Bankruptcy Court held that Rogers “willfully”
violated the automatic stay, as defined in the Bankruptcy Code, even if Rogers believed that the
foreclosure sale was valid. /d. at *8.

Based on the same defects, the Bankruptcy Court held that Rogers also breached her
fiduciary duties of good faith, fair dealing and impartiality by foreclosing on the Property
without first satisfying the conditions precedent to foreclosure under the Deeds of Trust and state
law. Id. at *8-9. The Bankruptcy Court concluded that on the undisputed facts presented, “at
best, Rogers was willfully blind to a scheme to place the Property outside the reach of CASR’s

and O. Lawrence’s creditors; at worst, Rogers was complicit in a scheme to defraud, hinder, or
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 6 of 14 PagelD# 174

delay creditors.” Jd. at *9. Therefore, the Bankruptcy Court granted Barrett’s motion for partial
summary judgment as to both Counts One and Two. /d. at *10.

D. Rogers’ Motion for Leave to Appeal

On May 29, 2020, Rogers filed her instant Motion for Leave to Appeal, moving pursuant
to Bankruptcy Rule 8004 and 28 U.S.C. § 158(a)(3) for leave to appeal the Bankruptcy Court’s
May 14, 2020 Opinion and Order granting Barrett’s motion for partial summary judgment.
(Defs.’ Mot. for Leave to Appeal (“Rogers Mot.”) (ECF No. 1) at 1.) In support of her Motion,
Rogers presents several questions for appeal, namely: (1) whether a substitute trustee may be
held strictly liable for breach of fiduciary duty due to her failure to strictly conform to the notice
requirements contained in a deed of trust; (2) whether a substitute trustee’s sale of real property
can be declared invalid due to alleged notice defects despite Virginia Code § 55.1-321(C), which
provides that noncompliance with the notice requirements of that section shall not affect the
validity of a foreclosure sale; (3) whether the Bankruptcy Court erred in granting summary
judgment on the issue of whether Rogers took direction solely from O. Lawrence, despite the
sworn testimony of K. Lawrence and Rogers’ sworn statement that K. Lawrence directed Rogers
to proceed with the foreclosure; (4) whether Rogers could be held liable for breach of her
fiduciary duties for failure to provide proper notice, even though Virginia Code § 55.1-321(A)
provides that “[t]he inadvertent failure to give notice as required by this subsection shall not
impose liability on either the trustee or the secured party;” (5) whether Rogers could be held
liable for breach of her fiduciary duties for an error in the Mailed Notice even though Rogers
also mailed a copy of the Publication Notice with the correct auction date; (6) whether the
Bankruptcy Court could, without a trial, rebut the statutory presumption that Rogers complied

with the notice requirements in the Deeds of Trust; (7) whether Rogers could be held liable for
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 7 of 14 PagelD# 175

breach of her fiduciary duties for sending the Mailed Notice to O. Lawrence’s last known
address instead of the address listed in the Deeds of Trust; and, (8) whether the Bankruptcy
Court could award punitive damages against Rogers. (Rogers Mot. at 5-7.)

Rogers contends that these issues are ripe for appeal, because the Bankruptcy Court’s
May 14, 2020 Order constituted a final order for all practical purposes. (Rogers Mot. at 8.)
Rogers argues that because bankruptcy proceedings often involve multiple discrete disputes, the
Court need only determine whether the Order proves final as a practical matter. (Rogers Mot. at
8.) Because the Bankruptcy Court’s Order granted partial summary judgment as to Rogers’
liability, Rogers maintains that the Order “effectively finally adjudicated the claims against [her]
such that the [O]rder can and should be accepted as a final order for appeal by the district court.”
(Rogers Mot. at 8.)

Alternatively, should the Court determine that the May 14, 2020 Order does not
constitute a final order, Rogers contends that the issues presented are nonetheless ripe for
interlocutory appeal, because: (1) the issues presented constitute pure questions of law that
would, as a legal or practical matter, completely dispose of the adversary proceeding, because
such issues go to the heart of Rogers’ legal duties and Barrett’s right to relief; (2) there exists
substantial ground for differences of opinion on the issues presented, because of contrary statutes
and caselaw; and, (3) resolution of the issues presented now would materially advance the
termination of the adversary proceeding, because Rogers will no doubt raise the same issues in a
later appeal anyway. (Rogers Mot. at 9-12.)

Barrett filed his Response to Rogers’ Motion on June 10, 2020, (Resp. of Barrett, Tr., in

Opp. to Defs.’ Mot. for Leave to Appeal (“Barrett Resp.”) (ECF No. 3)), and Rogers elected not
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 8 of 14 PagelD# 176

to file a Reply within the time allowed under the Local Rules, rendering Rogers’ Motion now
ripe for review.

As a threshold matter, the Court finds that the Bankruptcy Court’s May 14, 2020 Order
does not constitute a final order subject to appeal as of right under 28 U.S.C. 158(a)(1), because
although an order addressing a contested issue within a larger bankruptcy proceeding may be
considered final in a “more pragmatic and less technical” manner, Jn re Cottrell, 876 F.2d 540,
541 (6th Cir. 1989) (internal quotations and citations omitted), Rogers seeks to appeal an order
within an adversary proceeding, which requires satisfaction of more stringent requirements of
finality, In re Dwyer, 244 B.R. 426, 429 (B.A.P. 8th Cir. 2000). Specifically, pursuant to Federal
Rule of Civil Procedure 54(b), as incorporated by Bankruptcy Rule 7054(a), in actions involving
more than one claim for relief, “an order or other decision, however designated, that adjudicates
fewer than all the claims . . . does not end the action .. . and may be revised at any time before
the entry of a judgment.” Because the May 14, 2020 Order adjudicated only some of Barrett’s
claims against Rogers, the Order does not constitute a final order. Therefore, Rogers must rely
on the interlocutory appeal requirements of § 158(a)(3) to obtain leave of this Court before
appealing the Bankruptcy Court’s Order.

II. STANDARD OF REVIEW

Pursuant to 28 U.S.C. § 158(a)(3), “district courts of the United States . . . have
jurisdiction to hear appeals . . . with leave of the court, from other interlocutory orders and
decrees ... of bankruptcy judges entered in cases and proceedings referred to the bankruptcy
judges under section 157 of this title.” Federal Rule of Bankruptcy Procedure 8004 provides that
a party may “appeal from an interlocutory order or decree of a bankruptcy court under 28 U.S.C.

§ 158(a)(3) . . . [by] filling] with the bankruptcy clerk a notice of appeal as prescribed by Rule
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 9 of 14 PagelD# 177

8003(a).” Fed. R. Bankr. P. 8004(a). Such notice must “be accompanied by a motion for leave
to appeal.” Fed. R. Bankr. P. 8004(a)(2). “When deciding whether to grant leave to appeal an
interlocutory order or decree of a bankruptcy court, the district court may employ an analysis
similar to that applied when certifying interlocutory review by the circuit court of appeals under
28 U.S.C. § 1292(b).” KPMG Peat Marwick, LLP vy. Estate of Nelco, Ltd., 250 B.R. 74, 78 (E.D.
Va. 2000) (citing Atl. Textile Grp., Inc. v. Neal, 191 B.R. 652, 653 (E.D. Va. 1996)).

To that end, § 1292(b) provides that a district judge may certify for interlocutory appeal
any “order not otherwise appealable under this section” when the judge is “of the opinion that
such order [1] involves a controlling question of law [2] as to which there is a substantial ground
for difference of opinion and [3] that an immediate appeal from the order may materially
advance the ultimate termination of the litigation.” “[B]ecause § 1292(b) is contrary to the
general rule that appeals may be had only after a final judgment, it should be used sparingly and
its requirements must be strictly construed.” Difelice v. U.S. Airways, Inc., 404 F. Supp. 2d 907,
908 (E.D. Va. 2005) (citing Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989)); see
Commonwealth ex rel. Integra Rec LLC v. Countrywide Sec. Corp., 2015 WL 3540473, at *3
(E.D. Va. June 3, 2015) (noting the “gravity of the relief sought” in a request for interlocutory
certification (internal quotations and citations omitted)).

The party seeking an interlocutory appeal must first demonstrate that the issue for which
the party seeks certification constitutes a “controlling question of law.” § 1292(b). “This
element may be divided into two requirements: the question must be ‘controlling’ and must be
one ‘of law.’” Integra, 2015 WL 3540473, at *4. To be “controlling,” the Court “must actually
have decided [the] question” and resolution of the question must “be completely dispositive of

the litigation, either as a legal or practical matter, whichever way it goes.” Jd. (internal
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 10 of 14 PagelD# 178

quotations and citations omitted). Even if a question proves practically or legally controlling, the

ose

Court should certify the question for immediate appeal only if the question presents “an abstract
legal issue that the court of appeals [or, in this case, district court] can decide quickly and
cleanly.’” United States ex rel. Michaels v. Agape Senior Cmty., 848 F.3d 330, 340 (4th Cir.
2017) (quoting Mamani v. Berzain, 825 F.3d 1304, 1312 (11th Cir. 2016) (internal quotations
omitted)). Courts should not certify interlocutory appeals when “the question presented turns on
whether there is a genuine issue of fact or whether the [bankruptcy] court properly applied
settled law to the facts or evidence of a particular case.” /d. at 341 (internal quotations and
citations omitted).

The party moving for interlocutory certification must also demonstrate that a “substantial
ground for difference of opinion” exists as to the controlling question of law. § 1292(b). This
“substantial ground’... must arise ‘out of a genuine doubt as to whether the [bankruptcy] court
applied the correct legal standard.’” Wyeth v. Sandoz, Inc., 703 F. Supp. 2d 508, 527 (E.D.N.C.
2010) (quoting Consub Del. LLC v. Schahin Engenharia Limitada, 476 F. Supp. 2d 305, 309
(S.D.N.Y. 2007)). “[T]he mere presence of a disputed issue that is a question of first impression
[in the Fourth Circuit], standing alone, is insufficient to demonstrate a substantial ground for
difference of opinion.” Flor y. BOT Fin. Corp (In re Flor), 79 F.3d 281, 284 (2d Cir. 1996) (per
curiam). “Rather, it is the duty of the district judge to analyze the strength of the arguments in
opposition to the challenged ruling when deciding whether the issue for appeal is truly one on
which there is a substantial ground for dispute.” /d. (emphasis supplied) (quotations and
alterations omitted). An absence of unanimity on the question presented does not itself provide a

substantial ground for difference of opinion. Wyeth, 703 F. Supp. 2d at 527.

10
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 11 of 14 PagelD# 179

Finally, the moving party must establish that certification “may materially advance the
ultimate termination of the litigation.” § 1292(b). Mere speculation regarding the potential pre-
trial and trial expenses and effort to be saved by an interlocutory appeal does not satisfy this
requirement. Jntegra, 2015 WL 3540473, at *5. Instead, the Court must examine whether
“appellate review might avoid protracted and expensive litigation.” State ex rel. Howes v. Peele,
889 F. Supp. 849, 852 (E.D.N.C. 1995). The Court should not permit “piecemeal review of
decisions that are but steps toward final judgments of the merits . . ., because they can be
effectively and more efficiently reviewed together in one appeal from the final judgments.”
James v. Jacobson, 6 F.3d 233, 237 (4th Cir. 1993).

Ultimately, district courts should adhere to the general principle that § 1292(b)
constitutes “a rare exception to the final judgment rule that generally prohibits piecemeal
appeals.” Koehler v. Bank of Bermuda, Ltd., 101 F.3d 863, 865 (2d Cir. 1996). Indeed, “[e]ven
if the requirements of [S]ection 1292(b) are satisfied, the district court has ‘unfettered discretion’
to decline to [grant leave for] an interlocutory appeal if exceptional circumstances are absent.”
Manion v. Spectrum Healthcare Res., 966 F. Supp. 2d 561, 567 (E.D.N.C. 2013) (citations
omitted); see also Estate of Nelco, 250 B.R. at 78 (“In seeking leave to appeal an interlocutory
order or decision, the appellant must demonstrate ‘that exceptional circumstances justify a
departure from the basic policy of postponing appellate review until after entry of a final
judgment.’” (quoting Coopers & Lybrand v, Livesay, 437 U.S. 463, 475 (1978))).

Il. ANALYSIS

As mentioned, Rogers contends that the eight issues presented are ripe for interlocutory

appeal, because all eight issues raise pure questions of controlling law over which a substantial

ground for a difference of opinion exists and that will materially advance the termination of the

11
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 12 of 14 PagelD# 180

adversary proceeding below. (Rogers Mot. at 9-12.) Barrett responds that whether Rogers
breached her fiduciary duties constitutes a question of fact that the Bankruptcy Court properly
determined based on the undisputed facts before it and that the legal question of whether Rogers
owed O. Lawrence a fiduciary duty lacks any substantial ground for a difference of opinion to
justify an interlocutory appeal. (Barrett Resp. at 8-9.) Further, Barrett argues that no substantial
ground for a difference of opinion exists as to Rogers’ violation of the automatic stay, because
all of the legal issues are clearly established. (Barrett Resp. at 10-11.) And Barrett avers that
interlocutory appeal would create, rather than avoid, piecemeal litigation, because Rogers fails to
demonstrate that interlocutory appeal would advance the termination of the adversary proceeding
even if the Court ruled against her. (Barrett Resp. at 13-14.) The Court agrees with Barrett.

Indeed, some of the issues presented by Rogers are not pure questions of law that the
Court “can decide quickly and cleanly.” Agape Senior Cmty., 848 F.3d at 340. For instance, in
the first issue presented, Rogers asks the Court to address whether a substitute trustee’s
substantial compliance with a deed of trust’s notice requirements precludes a finding of liability
for breach of the trustee’s fiduciary duties, a question that would require the Court to consider
whether Rogers substantially complied with the Deeds of Trust, which in turn requires
consideration of the factual record.

Likewise, the third issue presented — whether the Bankruptcy Court erred in granting
summary judgment on the issue of whether Rogers took direction solely from O. Lawrence —
does not ask the Court to address a purely legal issue but instead challenges the Bankruptcy
Court’s application of settled law to the facts, which proves inappropriate for interlocutory
review. Indeed, “[cJounsel’s disagreement with the Court is simply not reason enough to grant

an interlocutory appeal.” McDaniel v. Mehfoud, 708 F. Supp. 754, 756 (E.D. Va. 1989). And

12
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 13 of 14 PagelD# 181

Rogers likewise raises mere disagreements with the Bankruptcy Court’s application of settled
law to the facts in asking the Court to address: (1) whether Rogers could be held liable for
breach of her fiduciary duties for misstating the auction date in the Mailed Notice (the fifth
question presented) and sending the Mailed Notice to O, Lawrence’s last known address (the
seventh question presented); and, (2) whether the Bankruptcy Court could rebut the presumption
of Rogers’ compliance with the notice requirements under the Deeds of Trust (the sixth question
presented).

As to the remaining questions presented, Rogers fails to demonstrate a substantial ground
for difference of opinion. For one, the fourth question presented — whether Rogers could be
held liable for breach of her fiduciary duties for failure to provide proper notice, even though
Virginia Code § 55.1-321(A) provides that the inadvertent failure to comply with the notice
requirements in that statute shall not give rise to liability — mischaracterizes the Bankruptcy
Court’s decision. The Bankruptcy Court did not hold Rogers liable for her noncompliance with
the notice requirements under § 55.1-321, but instead found her liable under the terms of the
Deeds of Trust. Barrett, 2020 WL 2500628, at *5. Therefore, the language of § 55.1-321(A)
proves irrelevant to Rogers’ breach and fails to provide a basis for a difference of opinion as to
that question. And Rogers’ citation to similar language in Virginia Code § 55.1-321(C) under
her second question for appeal proves equally unavailing, because, again, the Bankruptcy Court
did not rely on that section to find Rogers in breach of her fiduciary duties.

As for the final question presented — whether the Bankruptcy Court can award punitive
damages against Rogers — the Bankruptcy Court has reserved the damages question for trial,
leaving that question unresolved. The Court will not take an interlocutory appeal of a question

that the Bankruptcy Court has not resolved in the first instance.

13
Case 3:20-cv-00380-DJN Document 4 Filed 07/14/20 Page 14 of 14 PagelD# 182

Ultimately, Rogers fails to present a question ripe for interlocutory review. The
questions presented are either factual in nature and thus not capable of resolution without delving
into the record or are otherwise based on settled law that Rogers fails to challenge with any
substantial ground for a difference of opinion. And, in any case, Rogers’ arguments for how an
interlocutory appeal will materially advance the termination of the adversary proceeding rely on
the assumption that Rogers will succeed on the questions presented, ignoring the requirement
that an interlocutory appeal advance litigation “regardless of its outcome.” Fannin v. CSX
Transp., Inc., 873 F.2d 1438, at *5 (4th Cir. 1989) (Table). Accordingly, the Court denies
Rogers’ Motion.

IV. CONCLUSION

For the reasons set forth above, the Court DENIES Rogers’ Motion for Leave to Appeal
(ECF No. 1). An appropriate order will issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record. i

/s/
David J. Novak !
United States District Judge

 

Richmond, Virginia
Date: July 14, 2020

14
